HIGGINS, J.
This case involves the same question of jurisdiction presented in the case of Bussey vs. Wise-Miller et al., 129 So. 166, page 104 herein, this day decided, and is between the same parties. The only difference is that the amount of the contract sought to be rescinded in this case is $4,650 and the amount of the deposit sought to be recovered is $465.
For the reasons assigned in Bussey vs. Wise-Miller et al. and in Hunley vs. Ascani et al., 129 So. 164, page 95 herein, both *83this day decided, it is ordered, adjudged, and decreed that the appeal herein be transferred to the Supreme Court of Louisiana, to be disposed of according to law, the transfer to be made within thirty days after this judgment becomes final, and, if not so made, then the appeal shall be deemed dismissed; the plaintiff and appellant to pay the costs of appeal in this court, the remaining costs to abide the final determination of the case.
Appeal transferred to Supreme Court.